Citation Nr: 1010876	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1970 to March 
1972.  The appellant had service in the Republic of Vietnam 
from May 1971 to March 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A Travel Board hearing in front of the undersigned was held 
in August 2009.  A transcript of the hearing has been 
associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board 
finds that the claim must be remanded for further 
development.

The appellant is claiming service connection for PTSD.  To 
prevail in such a claim, the following is required: (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (presumed to include the 
adequacy of the post-traumatic stress disorder symptomatology 
and the sufficiency of a claimed in-service stressor), (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

"Credible supporting evidence" does not mean that the veteran 
must definitively establish his personal engagement in 
combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail, including the 
veteran's personal participation, VA defined "corroboration" 
too narrowly).

Rather, the veteran's presence with his unit at a time when 
his unit is attacked tends to show that that the veteran 
experienced such attack personally, without specifically 
showing his personal participation.  See Id.; see also 
Pentecost, supra.

The Board notes that the medical evidence in this case shows 
that the appellant has been diagnosed with PTSD.  
Specifically, VA outpatient treatment records of January 2008 
show that the appellant has been diagnosed with PTSD 
resulting from his experiences while serving with his 
artillery unit in Vietnam.  The appellant's DD-214 shows that 
he served in the Republic of Vietnam from May 1971 to March 
1972.  

At the Travel Board hearing of August 2009, the appellant 
testified regarding his claimed stressors.  He specifically 
testified that while in Vietnam, he served with the 1st 92nd 
Artillery Unit Headquarter Company and that the unit 
repeatedly came under mortar attacks shortly after he arrived 
in Vietnam.  He testified that the attacks mainly occurred 
between May 1971 and November 1971 and that during the 
attacks one of his friends was killed.  In a statement of 
February 2008, the appellant stated the friend's name was 
Howard Knight.  

In the present case, the RO has determined that the appellant 
did not engage in combat and that his claimed stressor of 
witnessing the death of two of his friends in Vietnam has not 
been corroborated.  The Board notes that while a response 
from the United States Armed Services Center for Research of 
Unit Records (formerly USASCRUR, then CURR, now the Joints 
Services Records Research Center (JSRRC)) states that they 
could not find any documents to substantiate the appellant's 
claim that soldiers by the name of Howard Night or Howard 
Knight, or any combination thereof was killed in action, the 
RO has not sought corroboration as to whether the appellant's 
unit came under mortar attack.  Unit records showing attacks 
on a appellant's unit are "credible supporting evidence" that 
the appellant experienced the attacks personally.  Pentecost, 
supra.  As such, the Board finds that the history of the 
appellant's unit should be researched to verify the 
occurrence of the claimed stressors.

In light of the information provided by the appellant at his 
personal hearing and in statements, the Board finds that 
enough specificity has been provided to enable a search to be 
conducted.  Therefore, a request to the JSRRC should be made.  
The objective of the research request is to determine the 
types of activities and duties performed by members of the 
appellant's unit between May 1971 and November 1971 and 
whether they came under mortar attacks.

Accordingly, the case is REMANDED for the following action:

1.  Based on the details provided by 
the appellant in the record and the 
information categorized in the body of 
this remand, the RO should prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  The report 
should specifically contain the 
appellant's claims that his unit, 1st 
92nd Artillery Unit Headquarters 
Company, came under mortar attacks 
while in Vietnam between May 1971 and 
November 1971.  The report should be 
sent to the U.S. Army and Joint 
Services Records Research Center in an 
attempt to verify through unit records 
the stressor events.  If no stressor 
has been verified, state this in the 
report.  This report is then to be 
added to the claims folder.

2.  If and only if the Veteran's 
stressor event is verified by the 
JSRRC, he should be scheduled for a VA 
psychiatric examination in order to 
determine the existence and etiology of 
any current psychiatric disability.  
The claims file should be reviewed by 
the examiner in conjunction with the 
examination and he or she should be 
provided with the report of verified 
stressors received from the JSRRC.  The 
examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the Veteran, the examiner 
should note whether the veteran 
currently has any psychiatric 
disabilities, to include PTSD.  If so, 
for PTSD or any psychiatric disability 
diagnosed, the examiner should also 
state whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that such a 
disability began during military 
service, or is otherwise related to the 
Veteran's verified in-service stressor.  
The Board notes that only those 
stressors that have been verified in 
the record may be considered by VA in 
determining if PTSD or any other 
psychiatric disability is present.  The 
medical basis for all opinions 
expressed should also be given.

3.  Upon completion of the above, the 
RO should readjudicate the issue on 
appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


